         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  GULTSTREAM AEROSPACE CORPORATION,

                    Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        CV416-127

                  OCELTIP AVIATION 1 PTY LTD,

                    Defendant,




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that in accordance with the Court's Order dated February 14, 2020, granting Plaintiff's Gulstream's

                    Amended Application to Confirm Arbitration Award; Judgment is hereby entered in favor of

                    Plaintiff's Gulfstream and against Defendant OCELTIP in the total amount of $1,096,160.32 in

                    accordance with the Final Award, together with post-award, prejudgment interest in the amount of

                    7% per annum for the time period between the date of March 15, 2016 to February 14, 2020 and

                    post-judgment interest as calculated pursuant to 28 U.S.C. § 1961(a). This case stands closed.




            February 18, 2020                                                  Scott L. Poff
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/1/03
